Appeal by the defendant from a judgment of the Supreme Court, Kings County (Golden, J.), rendered September 14, 1983, convicting him of assault in the first degree (two counts), riot in the first degree, and discrimination (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Hellenbrand, J.), of the defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
Ordered that the judgment is affirmed.
The court did not err in denying the defendant’s motion to dismiss the indictment pursuant to CPL 30.30, as the People met their burden of proving, at a hearing at which both sides were represented, that less than six months of pretrial delay was chargeable to them (see, People v Berkowitz, 50 NY2d 333).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), and keeping in mind that the credibility and accuracy of the witnesses’ testimony is primarily for the jury to determine (see, People v Bigelow, 106 AD2d 448), it cannot be said that the evidence was insufficient as a matter of law to support the defendant’s conviction of the crimes charged. Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]).
The sentence imposed was not unduly harsh or excessive, and there are no extraordinary circumstances present which would warrant disturbance of the sentencing court’s exercise of discretion (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions *742and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Brown, Rubin and Harwood, JJ., concur.